Citation Nr: 1308942	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Tiger Team special processing unit at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously remanded by the Board in September 2012 for further development.  

The Board notes that in his July 2009 substantive appeal, the Veteran requested a Travel Board hearing, which was scheduled for July 2012.  However, the Veteran did not appear for the scheduled hearing, nor did request that the hearing be rescheduled; therefore, the request for such hearing was considered withdrawn.  38 C.F.R. § 20.704(d).  The Board acknowledges that the Veteran submitted a February 2013 written request for a Board hearing; however, as the Veteran did not provide good cause for failing to appear for his previously scheduled Board hearing, and based on the Board's favorable determination in this decision below, the Board finds that a Board hearing is neither warranted, nor necessary at this time.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's file on the "Virtual VA" system, to ensure complete review of the evidence in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran's neck and back disabilities began during active service.  





CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, a neck disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  With application of the doctrine of reasonable doubt, a back disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) .

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the Veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In this case, the Veteran contends that his current neck and back disabilities, degenerative disk disease (DDD) of the cervical and thoracolumbar spine, are related to his period of active service.  

A review of the Veteran's service treatment records (STRs) shows that in January 1953 he was treated for an episode of acute back strain.  

A December 1954 STR shows he complained of a "crink in [his] neck".  He was treated with ice packs and massage and it was noted that he felt better after initial treatment.  There was no diagnosis given.  

April 1956 STRs show that he was seen on numerous occasions for complaints of back pain and was treated with physical therapy, hot packs, and massage to the lumbosacral area.  

A June 1956 STR shows that the Veteran complained of low back pain that had been ongoing for 3 to 4 years and radiated toward his abdomen, providing some evidence in support of his claim, clearly indicating a condition in service that was a simple "back strain", but perhaps something more.   This is a key piece of evidence. 

The Board notes that on June 1956 separation examination, the Veteran's spine and musculoskeletal system were found to be normal.  

In a September 2007 statement in support of his claim, the Veteran asserted that he had been receiving treatment for his neck and back since separating from active service in 1956, but that he could not recall the names of all the doctors that had treated him since that time.  He also stated that since 1956, he had undergone a total of six neck and back surgeries, the first of which was in 1972.  

In a May 2009 statement, the Veteran asserted that he initially injured his back at Sheppard Air Force Base (AFB) in Wichita [Falls], Texas in late 1952 or 1953, after a slip and fall.  [The Board notes that his STRs support this assertion, as they show an episode of back treatment in January 1953.]  

The Veteran further stated that he continued to experience back problems while on active service for which he sought treatment, which is documented in his STRs, and that following his separation from active service he sought treatment from several chiropractors 1 to 3 times a month, but that these chiropractors are now deceased.  

In a May 2009 lay statement, a friend of the Veteran, Mr. L.S., stated that he had known the Veteran since 1962 when they met at work.  Mr. L.S. stated that since meeting, he and the Veteran had become very close friends and he had witnessed the Veteran's long struggle with his back and neck disabilities, and that the Veteran had a back disability for as long as Mr. L.S. had know him.  

In another lay statement, received in May 2009, a Mr. W.V. stated that he had known the Veteran for 47 years, and worked with him for 10 years, from 1962 to 1972.  Mr. W.V. stated that since he had known him, the Veteran had been visiting a chiropractor twice a month to receive treatment for his spine disabilities.  

In a lay statement, received in May 2009, a Mr. S.A. stated that he had known the Veteran for approximately 40 years, and that for as long as he had known him, the Veteran had suffered from extreme chronic back pain.  Mr. S.A. stated that the Veteran now had severe, constant back, neck, and leg pain, which caused his daily activities to be extremely limited.  

Also of record are extensive private treatment records which document the Veteran's regular treatment for his neck and back disabilities.  These records show that the Veteran has had several neck and back surgeries in order to attempt to remedy his disabilities; however, the treatment records note that the Veteran continues to suffer from severe arthritis of both the neck and back.  

The Veteran was afforded a VA examination in March 2012, at which time he was diagnosed with DDD of both his cervical and thoracolumbar spine.  After examination and review of the claims files, the examiner opined that the Veteran's neck and back disabilities were less likely than not related to his active service, to include any neck or back injuries therein.  The examiner explained, that although the Veteran sought treatment in service for neck and back injuries, there was no medical evidence of post service treatment until 1972 when he underwent back surgery, and therefore, his current neck and back disabilities were unrelated to the complaints in service.  

In compliance with the September 2012 Board remand, the March 2012 VA examiner provided an addendum opinion in order to address the lay testimony that the Veteran had provided regarding treatment he had received prior to 1972.  In his October 2012 addendum opinion, the VA examiner stated that lay testimony does not replace documented medical evidence and that there was still no evidence that the Veteran had an injury in service that would contribute to his later problems that were not medically documented until 1972, and therefore his current neck and back disabilities were unrelated to his active service.  

The Board finds that the record contains evidence both for and against the claim.  Notably, the Veteran's STRs and the lay statements of record tend to support his claim that his current neck and back disabilities had their onset during his active service.  

The evidence against the Veteran's claim consists of the March 2012 and October 2012 VA opinions, as well as the gap in the medical evidence of record following the Veteran's separation from active service and his first back surgery in 1972. 

The Board finds that the March 2012 VA opinion and the October 2012 VA addendum opinion are inadequate due to the examiner's failure to account for the lay testimony of record.  Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that lay testimony is competent when it relates to readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Board has found no reason to doubt the credibility of the Veteran's statements, or of the lay statements that he has submitted in support of his claim.  Therefore, as the VA examiner did not address the significance of the lay statements, specifically, the Veteran's assertions that he has been receiving treatment for his neck and back disabilities since his separation from active service, the March 2012 and October 2012 VA opinions are not adequate and cannot be used to support a denial of service connection.  

In this case, the Board understands the limitation of a VA examination/medical opinion.  The events in service occurred many years ago.  The back surgeries from so many years ago make it difficult to determine what caused the initial back/neck problem.  The Veteran cannot locate his records from before 1972 (again, many years ago).  However, the fact that he cannot locate his private records does not mean that they never existed.  Obtaining another examination will achieve little based on the facts of this case. 

In this case, the Veteran's statement have been consistent throughout his appeal, a key factor in this case.

Thus, upon review of the evidence of record, the issue of whether the Veteran's neck and back disabilities had their onset during active service is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's neck and back disabilities were incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal.  

The nature and extent of these problems, and there association with service, is not before the Board at this time.  In this regard, the Board's findings in this case do not suggest or imply that all of the Veteran's back and neck problems are the result of service from July 1952 to July 1956, more than 50 years ago.  If feasible, but not required, the Veteran should provide an accurate statement to the VA regarding how much of his current problems he believes are reasonably associated with the problems he had during service, recalling that the Veteran's continued credible statements are a key factor in this case.  In any event, this issue is not before the Board at this time. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for a neck disability is granted.

Entitlement to service connection for a back disability is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


